


Exhibit 10.250

 

MANAGEMENT AGREEMENT

 

THIS MANAGEMENT AGREEMENT (the “Agreement”) is made and entered into effective
as of December 28, 2012, by and between COMMUNITY’S HEARTH AT VANDALIA, an Ohio
corporation (“Operator”), and CHANCELLOR SENIOR MANAGEMENT, LTD., an Ohio
limited liability company (hereinafter called “Manager”).

 

Operator and Manager agree that Manager shall manage that certain assisted
living  facility commonly known as “Hearth & Home of Vandalia” and located at SS
Grant Hill Road, Vandalia, Ohio (the “Facility”), on the following terms and
conditions:

 

SECTION ONE:  MANAGEMENT DUTIES AND OBLIGATIONS

 

1.01                        Management of Facility. During the term of this
Agreement, Manager shall supervise the management of the Facility including, but
not limited to, staffing, billing, collections, setting of rates and charges and
general administration.  In connection therewith, Manager (either directly or
through supervision of employees of the Facility) shall:

 

(a)                                 Hire on behalf of Operator and maintain (to
the extent such personnel are reasonably available in the community in which the
Facility is located) an adequate staff of nurses, technicians, office and other
employees, including an administrator, at wage and salary rates for various job
classifications approved from time to time by Operator; and release employees at
Manager’s discretion.  Operator and Manager agree that the Facility
Administrator will be an employee of Manager (or Manager’s affiliate), and will
be paid by Manager and not by Operator.

 

(b)                                 Recommend and institute, subject to approval
of Operator, appropriate employee benefits.  Employee benefits may include
pension and profit sharing plans, insurance benefits, incentive plans for key
employees, and vacation policies.

 

(c)                                  Order, supervise and conduct a program of
regular maintenance and repair of the Facility, except that physical
improvements costing more than $5,000.00 shall be subject to prior approval of
Operator, which shall not be unreasonably withheld.

 

(d)                                 Purchase supplies, drugs, solutions,
equipment, furniture and furnishings on behalf of Operator, except that
purchases of items of equipment which cost more than $5,000.00 shall be subject
to prior approval of Operator, which shall not be unreasonably withheld.

 

(e)                                  Administer and schedule all services of the
Facility.

 

(f)                                   Supervise and provide the operation of
food service facilities.

 

(g)                                  Institute standards and procedures for
admitting patients, for charging patients for services, and for collection of
the charges from the patients or third parties.

 

(h)                                 Negotiate on behalf of Operator (and in
conjunction with Operator’s counsel) with any labor union lawfully entitled to
represent employees of the Operator who work

 

--------------------------------------------------------------------------------


 

at the Facility, but any collective bargaining agreement or labor contract must
be submitted to Operator for approval and execution.

 

(i)                                     Make periodic evaluation of the
performance of all departments of the facility, paying particular attention to
those departments where there is an inconsistency between expenditures and
budget.

 

(j)                                    Advise and assist Operator in designing
an adequate and appropriate public and personnel relations program.

 

(k)                                 Provide a monthly narrative report
addressing the operations of the community, including progress towards goals,
challenges and updated plans.

 

(l)                                     Develop a customized and aggressive
marketing program to be implemented by the Facility that includes detailed lead
tracking, sales person training, ongoing referral management and regular
oversight by our team.

 

(m)                             Prepare a detailed annual budget based on
current operations and proposed changes and improvements.

 

1.02                        Bank Accounts and Working Capital.  Manager shall
deposit all funds received from the operation of the Facility in an Operating
Account in a bank or banks presently being used by the Facility or such other
banks as are designated from time to time by Manager.  Operator shall provide
sufficient working capital for the operation of the Facility and shall make
deposits in the Operating Account of such working capital from time to time.

 

1.03                        Access to Records and Facility. The books and
records kept by Manager for the Facility shall be maintained at the Facility,
although Manager shall have the right to maintain copies of such records at its
home office for the purpose of providing services under this Agreement.  Manager
shall make available to Operator, its agents, accountants and attorneys, during
normal business hours, all books and records pertaining to the Facility and
Manager shall promptly respond to any questions of Operator with respect to such
books and records and shall confer with Operator at all reasonable times, upon
request, concerning operation of the Facility.  In addition, Operator shall have
access to the Facility at all reasonable hours for the purpose of examining or
inspecting the Facility.

 

1.04                        Licenses.

 

(a)                                 Manager shall use its best efforts to manage
the Facility in a manner necessary to maintain all necessary licenses, permits,
consents, and approvals from all governmental agencies, which have jurisdiction
over the operation of the Facility. Manager shall not assume the liability for
any employee action, failure to act or negligence prohibiting the intent of this
provision to be met.

 

(b)                                 Neither Operator nor Manager shall knowingly
take any action which may (1) cause any governmental authority having
jurisdiction over the operation of the Facility to institute any proceeding for
the rescission or revocation of any necessary license, permit, consent or
approval, or (2) adversely affect Operator’s right to accept and obtain payments
under

 

2

--------------------------------------------------------------------------------


 

Medicare, Medicaid, or any other public or private medical payment program;
however, this Agreement in no way guarantees or warrants that any or all of the
above will not or could not occur.

 

(c)                                  Manager shall, with the written approval of
Operator, have the right to contest by appropriate legal proceedings, diligently
conducted in good faith, in the name of the Operator, the validity or
application of any law, ordinance, rule, ruling, regulation, order or
requirement of any governmental agency having jurisdiction over the operation of
similar facilities. Operator shall cooperate with Manager with regard to the
contest, and Operator shall pay the reasonable attorney’s fees incurred with
regard to the contest. Counsel for any such contest shall be mutually selected
by Manager and Operator. Manager shall have the right, without the written
consent of the Operator, to process all third-party payment claims for the
services of the Facility, including the full right to contest adjustments and
denials by governmental agencies (or their fiscal intermediaries) as third-party
payor.

 

1.05                        Taxes.  Any taxes or other governmental obligations
properly imposed on the Facility are the obligations of the Operator, not of
Manager, and shall be paid out of the operating Accounts of the Facility.  With
the Operator’s written consent, Manager may contest the validity or amount of
any such tax or imposition on the Facility in the same manner as described in
Section 1.04(c).

 

1.06                        HUD Requirements.  The Facility is subject to a loan
from the U.S Department of Housing and Development (the “HUD Loan”) and as such
is subject to a regulatory agreement (the “Regulatory Agreement”) with the
Secretary of the United States Department of Housing and Urban Development (the
“Secretary”).  In performing its duties under this Agreement, the Manager will
comply with all pertinent requirements of the Regulatory Agreement and the
directives of the Secretary.  To the extent that this Agreement conflicts with
any of the provisions in the Regulatory Agreement, the Regulatory Agreement
shall prevail and control.  Further, any instruction from Operator to Manager
which is in contravention of the Regulatory Agreement shall be null and void and
without any affect.  Further, written approval of the Secretary shall be
required prior to the expenditure of any funds for repairs, replacement or
improvements to the Facility in excess of $50,000.

 

SECTION TWO:  TERM AND TERMINATION

 

2.01                        Term.  The term of this Agreement shall commence on
December 28, 2012 and shall terminate upon the sooner of (1) the date of the
closing of the sale of the Facility to H&H of Vandalia pursuant to that certain
Purchase Agreement dated October 11, 2012(the “Purchase Agreement”) and
(ii) September 1, 2014 unless sooner terminated by the Secretary upon the
occurrence of any of the following: immediately, in the event of a default under
the mortgage or note related to the HUD Loan, Regulatory Agreement or any
subsidy agreement attributable to Manager, (b) upon 30 days written notice
provided to Operator, for Manager’s failure to comply with the requirements of
Form HUD-9839B or other good cause or (c) at such time as the Secretary shall
take over the Facility as a mortgagee-in-possession.  The Manager shall turn
over all of the Facility’s cash, resident trust accounts, investments and other
records directly related to the Facility to the Operator within 30 days of the
date of termination of this Agreement.

 

3

--------------------------------------------------------------------------------


 

SECTION THREE:  MANAGEMENT FEE; RENT

 

3.01                        Monthly Management Fee.  During each month of this
Agreement, Operator shall pay Manager a fee in an amount equal to five percent
(5%) of the gross revenue of the Facility computed in accordance with GAAP (the
“Management Fee”).  The Management Fee for each month shall be payable within
five (5) days following the delivery to Manager of the monthly financial report
required pursuant to Section 1.01 for such month.  Any Management Fee or portion
thereof not paid within ten (10) days following the date it was due shall be
considered late and accrue interest at the simple rate of eight percent (8%) per
annum.

 

SECTION FOUR:  COVENANTS OF OPERATOR

 

4.01                        Insurance.  Operator shall provide and maintain
throughout the Term the following insurance with responsible companies, naming
Operator and Manager (as its interest may appear) as insured thereunder in
amounts approved by Manager and Operator.

 

(a)                                 public liability insurance and insurance
against theft of or damage to patients’ property in the Facility or its
Premises;

 

(b)                                 worker’s compensation, employers’ liability
or similar insurance as may be required by law;

 

(c)                                  insurance against loss or damage to the
Facility from fire and such other risks and casualties now or hereafter embraced
by “Extended Coverage,” as well as such other risks and casualties with respect
to which insurance is customarily carried for similar facilities;

 

(d)                                 business interruption insurance against loss
of income due to the risks insured against under this Section 4.01;

 

(e)                                  such other insurance or additional
insurance as Manager and Operator together shall reasonably deem necessary for
protection against claims, liabilities and losses arising from the operation or
Operatorship of the Facility.

 

If Operator fails to affect or maintain any such insurance, Operator will
indemnify Manager against damage, loss or liability resulting from all risks for
which such insurance should have been maintained, and Manager may affect such
insurance as agent of Operator, but shall not be liable for its failure to do
so, by taking out policies in such insurance companies as may be selected by
Manager, running for a period not to exceed one year.

 

4.02                        Convalescent Services.  Operator covenants and
agrees that Facility is and will continue to be a fully licensed skilled nursing
facility containing 84 licensed beds.  Manager and Operator agree that the
services rendered by the Facility will not, during the term hereof, be changed
in any material respect, unless there shall first have been mutual agreement
between Manager and Operator to such change.

 

SECTION FIVE:  MISCELLANEOUS

 

5.01                        Assignment by Manager.  Manager shall not assign its
rights or obligations under

 

4

--------------------------------------------------------------------------------


 

this Agreement without the consent of Operator.

 

5.02                        Assignment by Operator.  Operator shall not assign
its rights or obligations under this Agreement without notice to Manager.  This
Agreement shall automatically be assigned (without further consent of the
parties) to H&H of Vandalia LLC upon closing of the sale of the Facility in
accordance with the Purchase Agreement.

 

5.03                        Binding on Successors and Assigns.  The terms,
covenants, conditions, provisions and agreements herein contained shall be
binding upon and inure to the benefit of the parties hereto, their heirs,
administrators, executors, successors and assigns, subject to provisions of
Section 5.01 and 5.02 above.

 

5.04                        Negation of Partnership, Joint Venture and Agency. 
Nothing in this Agreement contained shall constitute or be construed to be or to
create a partnership, joint venture or lease between Operator and Manager with
respect to the Facility.  The parties intend for the relationship of Manager to
Operator under this Agreement to be that of an independent contractor, not that
of an agent.  Operator shall not have the power to control the time, method or
manner of Manager’s performance hereunder.  Operator shall look solely to the
results to be achieved by Manager, and nothing contained herein shall be
construed to create a relationship of agency between Manager and Operator.

 

5.05                        Notices.  All notices hereunder by either party to
the other shall be in writing.  All notices, demands and requests shall be
deemed given when mailed, postage prepaid, registered, or certified mail, return
receipt requested:

 

(a)                                 to Operator:                             
Community’s Hearth at Vandalia

1145 Hembree Road
Roswell, Georgia 30076

 

(b)                                 to Manager:                            
Chancellor Senior Management, Ltd.

4100 Regent Street, Suite F

Columbus, Ohio  43219

 

or to such other address or to such other person as may be designated by notice
given from time to time during the term by one party to the other.

 

5.06                        Entire Agreement.  This Agreement contains the
entire agreement between the parties hereto, and no representations or
agreements, oral or otherwise, between the parties not embodied herein or
attached hereto shall be of any force and effect.  Any additions or amendments
to this Agreement subsequent hereto shall be of no force and effect unless in
writing and signed by the party to be bound.

 

5.07                        Governing Law.  This Agreement has been executed and
delivered in the State of Ohio, and all the terms and provisions hereof and the
rights and obligations of the parties hereto shall be construed and enforced in
accordance with the laws thereof.

 

5.08                        Captions and Headings.  The captions and headings
throughout this Agreement

 

5

--------------------------------------------------------------------------------


 

are for convenience and reference only, and the words contained therein shall in
no way be held or deemed to define, limit, describe, explain, modify, amplify or
add to the interpretation, construction or meaning of any provision of or the
scope or intent of this Agreement nor in any way affect this Agreement.

 

5.09                        Disclaimer of Employment of Facility Employees.  No
person employed by Operator in operation of the Facility will be an employee of
Manager with the exception of the Facility Administrator, and Manager will have
no liability for payment of wages, payroll taxes and other expenses of
employment except (i) with respect to the Facility Administrator, and
(ii) Manager’s obligation to exercise reasonable care in its management of the
Facility and to properly apply available Facility funds to the payment of such
wages and payroll taxes.

 

5.10                        Impossibility of Performance.  Neither party to this
Agreement shall be deemed to be in violation of this Agreement if it is
prevented from performing any of its obligations hereunder for any reason beyond
its control, including without limitation, acts of God or of the public enemy,
flood or storm, strikes or statutory regulation or rule of any federal, state,
or local government, or any agency thereof.

 

5.11                        Non-assumption of Liabilities.  Manager shall not,
by entering into and performing this Agreement, become liable for any of the
existing or future obligations, liabilities or debts of Operator, and Manager
shall not, by managing the Facility, assume or become liable for any of the
obligations, debts and liabilities of Operator; and Manager will, in its role as
manager of the Facility, have only the obligation to exercise reasonable care in
its management and handling of the funds generated from the operation of the
Facility.

 

5.12                        Responsibility for Misconduct of Employees and Other
Personnel.  Manager will have no liability whatever for damages suffered on
account of the dishonesty, willful misconduct or negligence of any employee of
the Operator regarding the Facility in connection with damage or loss directly
sustained by it by reason of the dishonesty, willful misconduct and gross
negligence of Operator’s employees in the operation of the Facility during the
term of this Agreement.

 

5.13                        Rights Cumulative, No Waiver.  No right or remedy
herein conferred upon or reserved to either of the parties hereto is intended to
be exclusive of any other right or remedy, and each and every right and remedy
shall be cumulative and in addition to any other right or remedy given
hereunder, or now or hereafter legally existing upon the occurrence of any event
of default hereunder.  The failure of either party hereto to insist at any time
upon the strict observance or performance of any of the provisions of this
Agreement or to exercise any right or remedy as provided in this Agreement shall
not impair any such right or remedy to be construed as a waiver or
relinquishment thereof.  Every right and remedy given by this Agreement to the
parties hereto may be exercised from time to time and as often as may be deemed
expedient by the parties hereto, as the case may be.

 

5.14                        Invalid or Unenforceable Provisions.  If any terms,
covenants or conditions of this Agreement or the application thereof to any
person or circumstances other than those to which it is held invalid or
unenforceable, shall not be affected thereby and each term, covenant or
condition of this Agreement shall be valid and shall be enforced to the fullest
extent permitted by

 

6

--------------------------------------------------------------------------------


 

law.

 

5.15                        Counterparts.  This Agreement may be executed in
several counterparts, each of which shall be deemed an original and all such
counterparts together shall constitute one and the same instrument.

 

5.16                        Authorization of Agreement.  Manager and Operator
represent and warrant, each to the other, that this Agreement has been duly
authorized by its respective Board of Directors and, if required by law,
shareholders; and that this Agreement constitutes a valid and enforceable
obligation of Manager and Operator in accordance with its terms.

 

5.17                        Manager’s Gross Negligence or Willful Conduct. 
Notwithstanding anything to the foregoing, Manager shall not be exempt from
liability for any damages or injuries from liability occurring as a result of
Manager’s gross negligence or willful wrongdoing.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, the day and
year first above written.

 

OPERATOR:

MANAGER:

 

 

COMMUNITY’S HEARTH AT VANDALIA,

CHANCELLOR SENIOR MANAGEMENT, LTD.,

an Ohio corporation

an Ohio limited liability company

 

 

 

 

By:

/s/ Boyd P. Gentry

 

By:

/s/ Roger C. Vincent

Name:

Boyd P. Gentry

 

 

Roger C. Vincent

Title:

Authorized Representative

 

 

President

 

8

--------------------------------------------------------------------------------

 
